

 
TECHNOLOGY LICENSE AGREEMENT
 
BETWEEN
 
CARDIOVASCULAR BIOTHERAPEUTICS, INC.
 
AND
 
CARDIO DERMA CLINICAL PARTNERS, LP
 


 
Dated as of July 10, 2008
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
     
 
1.
Definitions
1
 
1.1
Definitions
1
 
1.2
Singular and Plural
1
       
2.
Grant of Licenses
1
 
2.1
Grant of Nonexclusive Licenses to CDCP; Right to Sublicense.
1
 
2.2
Third Party Licenses to CVBT or Any of Its Affiliates
2
 
2.3
CDCP Sublicenses and Licenses to CVBT.
2
       
3.
Representations, Warranties and Covenants
3
 
3.1
Representations, Warranties and Covenants of CVBT
3
 
3.2
Representations, Warranties and Covenants of CDCP
4
       
4.
Patents
4
 
4.1
Derived from the Development
4
 
4.2
Rights After Termination of Agreements
4
       
5.
Confidential Information
5
       
6.
Permitted Disclosures
5
       
7.
Disclaimer of Warranty; Consequential Damages
5
 
7.1
Disclaimer of Warranty
5
 
7.2
Consequential Damages
6
       
8.
Indemnification
6
 
8.1
Indemnification by CVBT
6
 
8.2
Indemnification by CDCP
6
 
8.3
Defense of Claims
6
       
9.
Term and Termination
7
 
9.1
Term
7
 
9.2
Termination by Mutual Agreement
7
 
9.3
Termination of Development
7
 
9.4
Termination by CVBT or CDCP for Breach
7
 
9.5
Termination After Full Payment
7
 
9.6
Effect of Termination
7
 
9.7
Continuing Obligation to Make Payments
8
       
10.
Miscellaneous
8
 
10.1
No Implied Waivers; Rights Cumulative
8
 
10.2
Force Majeure
8
 
10.3
Relationship of the Parties
8
 
10.4
Notices
8
 
10.5
Successors and Assigns
9

 
 
i

--------------------------------------------------------------------------------

 
 

 
10.6
Amendments
9
 
10.7
Governing Law
9
 
10.8
Severability
10
 
10.9
Trading Limitations
10
 
10.10
Counterparts
10
 
10.11
Entire Agreement
10

 
 
ii

--------------------------------------------------------------------------------

 

TECHNOLOGY LICENSE AGREEMENT
 
This Technology License Agreement (the “Agreement”) is made as of July 10, 2008,
by and between CardioVascular BioTherapeutics, Inc., a Delaware corporation
(“CVBT”) and Cardio Derma Clinical Partners, LP a Nevada limited partnership
(“CDCP”).
 
RECITALS
 
A. CVBT and CDCP are parties to the Development Agreement (all capitalized terms
shall have the respective meanings set forth in Section 1 hereof).
 
B. CVBT is the owner of the Wound Healing IP and certain intellectual property
rights relating thereto.
 
C. Pursuant to the Development Agreement, CDCP has engaged CVBT to employ the
Wound Healing IP in conducting the Development.
 
E. In the Development process, CVBT may develop additional inventions,
processes, data, know-how, or enhancements of, or relating to, the Wound Healing
IP (the “Program IP”).
 
F. CVBT desires to acquire, and CDCP is willing to grant to CVBT, an exclusive
worldwide license or sublicense to exploit the Program IP as it deems
appropriate.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in order to induce CVBT to enter into the
Agreements, CVBT and CDCP hereby agree as follows:
 
1. Definitions.
 
1.1 Definitions. All capitalized terms used herein and not otherwise defined
shall have the respective meanings, to the extent such terms are used herein,
set forth in Schedule 1.1 attached hereto, which is incorporated by this
reference as though fully set forth herein.
 
1.2 Singular and Plural. Singular and plural forms, as the case may be, of terms
defined herein shall have correlative meanings.
 
2. Grant of Licenses.
 
2.1 Grant of Nonexclusive Licenses to CDCP; Right to Sublicense.
 
2.1.1 CVBT Grant. Subject to the terms and conditions of this Agreement, CVBT
hereby grants to CDCP a nonexclusive perpetual, worldwide right and license,
terminable only as set forth herein, to employ CVBT’s Wound Healing IP for
purposes of the Development. CDCP understands and acknowledges that CVBT may
grant similar licenses to other research and development partnerships for
purposes of additional development of the Wound Healing IP or the Program IP.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2 Third Party Licenses to CVBT or Any of Its Affiliates. With respect to the
rights of third parties that may be obtained by CVBT after the date hereof, and
which are necessary or useful to the Development under the Development
Agreement, CVBT shall use commercially reasonable efforts to secure such rights
and the right to sublicense such rights to CDCP and shall sublicense such rights
to CDCP whenever possible; provided that CDCP shall not be obligated to accept
any grant of rights or assume any obligations hereunder without its prior
written consent. If CDCP desires to obtain any such rights licensed to CVBT or
any of its Affiliates pursuant to an agreement with any Person other than CDCP
(a “Third Party Agreement”), the existence of which CVBT shall promptly inform
CDCP, CDCP and CVBT agree to negotiate in good faith regarding the allocation
between CVBT or any of its Affiliates and CDCP of the royalty, license fee,
milestone fee or other payments payable to the third party and the assumption of
any obligations applicable to such license, if any. CDCP shall bear the cost of
obtaining any such rights and shall assume such obligations only in proportion
to its and its sublicensees’ (other than CVBT’s and/or any of its Affiliates)
use of such rights. Any sublicense granted to CDCP hereunder shall be limited to
the rights that CVBT and/or any of its Affiliates has a right to grant under any
such Third Party Agreement and to any obligations under any such Third Party
Agreement, and to any obligations assumed by CVBT and/or any of its Affiliates
in consideration of the grant or assignment of such rights to CVBT which are to
be sublicensed to CDCP. No party shall take any action, or fail to take any
action within its control, that would constitute or give rise to a breach or
other violation by CVBT or any of its Affiliates of any such Third Party
Agreement. The parties agree that no future licensing fees are required to be
paid by CDCP during the term of this Agreement as consideration for the licenses
and sublicenses granted to CDCP hereunder, except as set forth in this Section
2.2.
 
2.3 CDCP Sublicenses and Licenses to CVBT.
 
2.3.1 Development License. CDCP hereby grants CVBT an exclusive, even as to CDCP
and all other Persons, royalty-free license to employ and engage in any and all
uses of the Wound Healing IP to conduct Development, subject to the terms and
conditions of and to the extent necessary to perform its obligations under the
Development Agreement. The rights granted under this Section 2.3.1 may be
further sublicensed by CVBT only to its Affiliates or as permitted under of the
Development Agreement (and, in such a case, solely to the extent necessary to
perform any subcontracting services thereunder) or to other research and
development partnerships for purposes of additional development of the Wound
Healing IP or the Program IP.
 
2.3.2 Commercialization License. CDCP hereby grants CVBT an exclusive, even as
to CDCP and all other Persons, worldwide license to use the Program IP to
further develop the Wound Healing IP or make, have made, use or sell products
based on the Wound Healing IP and/or Program IP subject to the terms and
conditions of and to the extent necessary to perform its obligations under the
Development Agreement. The rights granted under this Section 2.3.2 may be
further sublicensed by CVBT only to its Affiliates or, to the extent necessary
to perform any subcontracting services under the Development Agreement, or to
other research and development partnerships for purposes of additional
development of the Wound Healing IP or the Program IP. Payments due to CDCP
hereunder are as specified in Section 5 of the Development Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3.3 Other Licenses. The foregoing licenses are granted in addition to, and not
in substitution for, any other license granted to CVBT.
 
3. Representations, Warranties and Covenants.
 
3.1 Representations, Warranties and Covenants of CVBT. CVBT represents, warrants
and covenants to CDCP as follows:
 
3.1.1 Organization of CVBT. CVBT is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
corporate power and authority adequate for executing and delivering and
performing its obligations under this Agreement.
 
3.1.2 Authorization. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action on the part of CVBT
and this Agreement shall constitute a legal, valid and binding obligation of
CVBT, enforceable against CVBT in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of
debtors.
 
3.1.3 Other Agreements. CVBT shall not enter into any agreement, make any
commitment, take any action or fail to take any action that would contravene any
material provision of, or materially derogate or restrict any of the rights and
licenses granted or assigned to CDCP under, this Agreement; provided however,
CVBT may enter into other contracts with other research and development
partnerships for the purpose of further development of the Wound Healing IP or
the Program IP. CVBT agrees to abide and be bound by the terms of any license
agreement to which it is a party, any of the rights to which have been or will
be sublicensed or assigned to CDCP.
 
3.1.4 Intellectual Property Rights. CVBT believes that it has sufficient legal
and/or beneficial title and ownership to grant the licenses to the CVBT Wound
Healing IP and the other intellectual property rights provided in Section 2
above. CVBT is not aware of any allegations that it has violated, or that CDCP
by practicing the Wound Healing IP as contemplated in the Agreements would
violate, any intellectual property rights of any third party. To the best of its
knowledge, there is no material unauthorized use, infringement or
misappropriation of any of the Wound Healing IP. CVBT is not aware of, nor has
it received any communications challenging the ownership, validity or
effectiveness of the Wound Healing IP.
 
3.1.5 Validity. CVBT is not aware of any action, suit or inquiry or
investigation instituted by any federal, state, local or foreign governmental
agency or instrumentality which questions or threatens the validity of the
Agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Representations, Warranties and Covenants of CDCP. CDCP represents, warrants
and covenants to CVBT as follows:
 
3.2.1 Organization. CDCP is a limited partnership duly organized, validly
existing and in good standing under the laws of State of Nevada with full
partnership power and authority adequate for executing and delivering and
performing its obligations under this Agreement.
 
3.2.2 Authorization. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary partnership action on the part of
CDCP, and this Agreement shall constitute a legal, valid and binding obligation
of CDCP, enforceable against CDCP in accordance with its terms, subject to laws
of general application relating to bankruptcy, insolvency and the relief of
debtors.
 
3.2.3 Other Agreements. CDCP shall not enter into any agreement, make any
commitment, take any action or fail to take any action that would contravene any
material provisions of, or materially derogate or restrict any of the rights or
licenses granted to CVBT under this Agreement.
 
3.2.4 Sublicenses. CDCP agrees to abide and be bound by the terms of the
sublicenses granted to it in accordance with the terms of this Agreement by CVBT
under any Third Party Agreement or agreement with a third party.
 
3.2.5 Non-Solicitation. CDCP shall not, during the term of this Agreement,
without the prior written consent of CVBT, solicit the employment of any person,
in any capacity, who, at any time during the term of this Agreement, shall have
been an officer, director, employee or agent of CVBT or any of its Affiliates.
 
3.2.6 Validity. CDCP is aware of no action, suit or inquiry or investigation
instituted by any federal, state, local or foreign governmental agency or
instrumentality which questions or threatens the validity of the Agreements.
 
4. Patents.
 
4.1 Derived from the Development. During the term of this Agreement, CVBT shall
direct and cause appropriate patent applications to be prepared, filed and
prosecuted in all relevant territories, in a timely fashion, with respect to any
inventions included in the Program IP arising out of inventions made by CVBT
employees or consultants that CVBT deems appropriate. CVBT shall cause any
patents issuing thereon to be maintained and enforced. The expenses of
preparing, prosecuting and maintaining such patents shall be borne by CVBT. CVBT
shall have the right, in its sole discretion, to enforce any patents issued in
conjunction with the Program IP.
 
4.2 Rights After Termination of Agreements. After the expiration or termination
of this Agreement and the Development Agreement, CVBT shall have the exclusive
right, at its sole expense, to prepare and prosecute, in its name, patent
applications, and to maintain patents issued with respect to the Program IP or
the Wound Healing IP. CVBT shall have the right, in its sole discretion, to
enforce any patents issued with regard to the Program IP and/or Wound Healing
IP.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Confidential Information. Any party receiving Confidential Information shall
maintain the confidential and proprietary status of such Confidential
Information, keep such Confidential Information and each part thereof within its
possession or under its control sufficient to prevent any activity with respect
to the Confidential Information that is not specifically authorized or
contemplated by this Agreement, use all commercially reasonable efforts to
prevent the disclosure of any Confidential Information to any other Person, and
use commercially reasonable efforts to ensure that such Confidential Information
is used only for those purposes specifically authorized or contemplated herein;
provided, however, that such restriction shall not apply to any Confidential
Information that is (a) independently developed by the receiving party outside
the scope of this Agreement or the Development Agreement (provided, however,
that such restriction shall apply to any technology licensed by CVBT to CDCP
under this Agreement), (b) in the public domain at the time of its receipt or
thereafter becomes part of the public domain through no fault of the receiving
party, (c) received without an obligation of confidentiality from a third party
having the right to disclose such information, (d) released from the
restrictions of this Section 4 by the express written consent of the disclosing
party, (e) disclosed to any permitted assignee, permitted sublicensee or
permitted subcontractor of CVBT or CDCP under the Agreements (if such assignee,
sublicensee or subcontractor is subject to the provisions of this Section 4 or
substantially similar provisions) or (f) required by law, statute, rule or court
order to be disclosed provided the receiving party promptly provides sufficient
notice to the disclosing party so that the disclosing party may seek a
protective order or other confidential treatment (the disclosing party shall,
however, use commercially reasonable efforts to obtain confidential treatment of
any such disclosure). The obligations set forth in this Section 4 shall survive
for a period of ten years from the expiration or termination (other than by
exercise) of the Purchase Option. Without limiting the generality of the
foregoing, CVBT and CDCP each shall use commercially reasonable efforts to
obtain, if not already in place, confidentiality agreements from their
respective employees and agents, similar in scope to this Section 4, to protect
the Confidential Information.
 
6. Permitted Disclosures. Notwithstanding the provisions of Section 4 hereof,
CVBT and CDCP (and their permitted sublicensees) may, to the extent necessary,
disclose and use Confidential Information, consistent with the rights of CVBT
and CDCP otherwise granted hereunder (a) for the purpose of securing
institutional or government approval to clinically test or market any wound
healing drug developed with the use of the Program IP or (b) for the purpose of
securing patent protection for an invention within the scope of the Program IP.
 
7. Disclaimer of Warranty; Consequential Damages.
 
7.1 Disclaimer of Warranty. Nothing in this Agreement shall be construed as a
representation made or warranty given by any party hereto that the practice by a
party hereto of any license granted hereunder, or that the use of any Wound
Healing IP or Program IP licensed hereunder, will not infringe the patent or
proprietary rights of any other Person. CDCP understands that the Development
shall involve technologies that have not been approved by any regulatory
authority and that CVBT does not guaranty the safety or usefulness of any wound
healing product developed with the Wound Healing IP or the Program IP. In
addition, CVBT and CDCP acknowledge that the Wound Healing IP or Program IP is
licensed to CDCP and sublicensed to CVBT hereunder as is, and CVBT and CDCP
expressly disclaim and hereby waive, release and renounce any warranty, express
or implied, with respect to such Wound Healing IP or Program IP, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose or noninfringement. Except as expressly set forth in this Agreement,
CVBT and CDCP disclaim all warranties of any nature, express or implied.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2 Consequential Damages. None of the parties to this agreement shall be
entitled to recover from another party hereto any special, incidental,
consequential or punitive damages.
 
8. Indemnification.
 
8.1 Indemnification by CVBT. CVBT shall indemnify the CDCP Indemnitees, pay on
demand and protect, defend, save and hold harmless each CDCP Indemnitee from and
against any and all Claims incurred by or asserted against any CDCP Indemnitee
of whatever kind or nature, including, without limitation, any claim or
liability based upon negligence, warranty, strict liability, violation of
government regulation or infringement of patent or other propriety rights,
arising from or occurring as a result of (a) any use of the Program IP by CVBT
or any Affiliate, agent or sublicensee of CVBT (other than CDCP in contravention
of the terms of this Agreement), (b) any of the Development or any other
services to be performed by CVBT during the term of the Agreements pursuant to
the Agreements, including, without limitation, any workers’ compensation claim
by any CVBT employee or consultant or other Person or (c) subject to Section
7.2, any breach of the Agreements by CVBT, except, with respect to CDCP
Indemnitees, in cases in which Claims of CDCP Indemnitees are based upon the
gross negligence or willful misconduct of an CDCP Indemnitee. An CDCP Indemnitee
shall promptly notify CVBT of any Claim with respect to which an CDCP Indemnitee
is seeking indemnification hereunder, upon becoming aware thereof, and permit
CVBT at CVBT’s cost to defend against such Claim and shall cooperate in the
defense thereof.
 
8.2 Indemnification by CDCP. CDCP shall indemnify the CVBT Indemnitees, pay on
demand and protect, defend, save and hold harmless each CVBT Indemnitee from and
against any and all Claims incurred by or asserted against any CVBT Indemnitee
of whatever kind or nature, including, without limitation, any claim or
liability based upon negligence, warranty, strict liability, violation of
government regulation or infringement of patent or other propriety rights,
arising from or occurring as a result of (a) any use of the Wound Healing IP or
Program IP by CDCP or any sublicensee of CDCP (other than the use of such by
CVBT whether pursuant to the Agreements or otherwise) or (b) subject to Section
7.2, any breach of the Agreements by CDCP, except, with respect to CVBT
Indemnitees, in cases in which Claims are based upon the gross negligence or
willful misconduct of a CVBT Indemnitee. An Indemnitee hereunder shall promptly
notify CDCP of any Claim with respect to which such Indemnitee is seeking
indemnification hereunder, upon becoming aware thereof, and permit CDCP at
CDCP’s cost to defend against such Claim and shall cooperate in the defense
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3 Defense of Claims. None of CVBT or CDCP shall enter into, or permit, any
settlement of any Claim for which indemnification is being sought by such party
hereunder without the express written consent of each other party (or a CVBT or
CDCP Indemnitee, as the case may be), which consent shall not be unreasonably
withheld or delayed. Each party may, at its option and expense, have its own
counsel participate in any proceeding which is under the direction of another
party (the “Indemnifying Party”) and will cooperate with the Indemnifying Party
and its insurer in the disposition of any such matter; provided, however, that
if the Indemnifying Party shall not defend such Claim, the other party shall
have the right to defend such Claim itself and recover from the Indemnifying
Party all reasonable attorneys’ fees and expenses incurred by it during the
course of such defense.
 
9. Term and Termination.
 
9.1 Term. This Agreement shall be effective as of the date hereof and shall
continue in full force and effect indefinitely, unless terminated earlier as
provided in Sections 9.2, 9.3, 9.4 and 9.5 hereof.
 
9.2 Termination by Mutual Agreement. By mutual agreement, the parties hereto may
at any time terminate this Agreement and the Development on mutually acceptable
terms.
 
9.3 Termination of Development. At any time, and upon notice to CDCP, CVBT may
elect to terminate the Development process due to insufficient progress,
overwhelming competition or outright inability to make progress toward a
commercially marketable wound healing drug.
 
9.4 Termination by CVBT or CDCP for Breach. Either CVBT or CDCP shall have the
right to terminate this Agreement, effective as set forth in a written notice of
the occurrence of a material breach of this Agreement. Such termination must be
preceded by written notice delivered to the breaching party specifying the
breach and offering a reasonable opportunity and no less than thirty (30) days
for the breaching party to cure such breach.
 
9.5 Termination After Full Payment. This Agreement shall terminate upon payment
in full by CVBT to CDCP of the maximum amount set forth in Section 5 of the
Development Agreement.
 
9.6 Effect of Termination. If this Agreement is terminated pursuant to Sections
9.2 or 9.3, neither party shall have any liability to the other except as agreed
upon pursuant to the termination and the ownership of the Wound Healing IP and
the Program IP including, without limitation, any patents that may issue based
on the Wound Healing IP or Program IP, will revert to CVBT without further
action on the part of any of the parties. If the Agreement is terminated
pursuant to Section 9.4, the parties shall have such remedies as may be
available under applicable law. If this Agreement is terminated pursuant to
Section 9.5, all right, title and interest in the Wound Healing IP and the
Program IP shall revert to CVBT without further action on the part of any of the
parties. However, to the extent that evidence of any such reversion is required
to be placed in a writing, CDCP will, at CVBT’s request, execute and deliver to
CVBT specific assignments of the Wound Healing IP or the Program IP and execute,
acknowledge and deliver to CVBT such other documents and take such further
actions as CVBT may consider necessary or appropriate to confirm or vest title
in such intellectual property in CVBT.
 
 
 

--------------------------------------------------------------------------------

 
 
9.7 Continuing Obligation to Make Payments. Notwithstanding anything contained
herein to the contrary, upon termination of this Agreement, the obligation to
pay any amounts payable by any party to another party which accrued prior to
such termination shall survive.
 
10. Miscellaneous.
 
10.1 No Implied Waivers; Rights Cumulative. No failure on the part of CVBT or
CDCP to exercise and no delay in exercising any right, power, remedy or
privilege under this Agreement or provided by statute or at law or in equity or
otherwise, including, without limitation, the right or power to terminate this
Agreement, shall impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege or be construed as a waiver of any breach of this
Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.
 
10.2 Force Majeure. CVBT and CDCP shall each be excused for any failure or delay
in performing any of their respective obligations under this Agreement, if such
failure or delay is caused by a force, effect, cause or circumstance beyond the
control of the nonperforming party.
 
10.3 Relationship of the Parties. Nothing contained in this Agreement is
intended or is to be construed to constitute CVBT and CDCP as partners or joint
venturers or one party as an employee of any other party. Except as expressly
provided herein, no party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of any
other party or to bind any other party to any contract, agreement or undertaking
with any third party.
 
10.4 Notices. All notices, requests and other communications to CVBT or CDCP
hereunder shall be in writing (including telecopy or electronic mail (“e-mail”)
transmissions), shall refer specifically to this Agreement and shall be
personally delivered or sent by telecopy, facsimile or e-mail transmission or by
registered mail or certified mail, return receipt requested and postage prepaid,
or by reliable overnight courier service, in each case to the respective address
specified below (or to such address as may be specified in writing to the other
party hereto):
 
If to CVBT, addressed to:
CardioVascular BioTherapeutics, Inc.
1635 Village Center Circle
Suite 250
Las Vegas, Nevada 89134
Attention: Mickael A. Flaa, CFO
Fax No.: 702-304-2120
E-mail: mflaa@cvbt.com

 
with a copy to the attention of General Counsel (using the same information
above except if via email, then also to vroth@cvbt.com)
 
If to CDCP, addressed to:
Cardio Derma Clinical Partners, LP
5005 S. E. Williams Way
Stuart, Florida 34997
Attention: Philip Frey Jr.
Fax No.:
E-mail: pf4105@comcast.net


 
 

--------------------------------------------------------------------------------

 
 
Each party shall provide each other party with copies of any notices sent
hereunder, with such copies sent at the same time as the original notice. Any
notice or communication given in conformity with this Section 10.4 shall be
deemed to be effective when received by the addressee, if delivered by hand,
telecopy or e-mail transmission, three days after mailing, if mailed, and one
business day after delivery either to a reliable overnight courier service or
via any electronic means permissible under this Agreement provided the sender
has confirmation of successful transmission.
 
10.5 Successors and Assigns. The terms and provisions of this Agreement shall
inure to the benefit of, and be binding upon, CVBT, CDCP and their respective
successors and assigns; provided, however, that CVBT and CDCP may not assign or
otherwise transfer any of their respective rights and interests, nor delegate
any of their respective obligations, hereunder, including, without limitation,
pursuant to a merger or consolidation, without the prior written consent of the
other party hereto; provided further, however, that CVBT may fully assign its
respective rights and interests, and delegate its respective obligations,
hereunder, effective upon written notice thereof (a) to an Affiliate if such
Affiliate assumes all of the obligations of CVBT hereunder and this Agreement
remains binding upon CVBT; or (b) to any Person that acquires all or
substantially all of the assets of CVBT or which is the surviving Person in a
merger or consolidation with CVBT if such Person assumes all the obligations of
CVBT hereunder. Notwithstanding the foregoing, CDCP shall not have the right to
assign its rights to the Wound Healing IP granted herein without the written
consent of CVBT. Any attempt to assign or delegate any portion of this Agreement
in violation of this Section 10.5 shall be null and void. Subject to the
foregoing any reference to CVBT or CDCP hereunder shall be deemed to include the
successors thereto and assigns thereof.
 
10.6 Amendments. No amendment, modification, waiver, termination or discharge of
any provision of this Agreement, nor consent by CVBT or CDCP to any departure
therefrom, shall in any event be effective unless the same shall be in writing
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by CVBT and CDCP,
and each amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given and shall not be deemed to be a wavier, termination or discharge for any
subsequent, individual or repeated similar or different instance or purpose. No
provision of this Agreement shall be varied, contradicted or explained by any
other agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by CVBT and CDCP.
 
10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, as applied to contracts made
and performed entirely within the State of Delaware. Except as otherwise
provided herein, any claim or controversy arising out of or related to this
contract or any breach hereof shall be submitted to a court of competent
jurisdiction in the State of Nevada, and the parties hereby consent to the
jurisdiction and venue of such court.
 
 
 

--------------------------------------------------------------------------------

 
 
10.8 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, then, to the fullest extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. To the
extent permitted by applicable law, CVBT and CDCP hereby waive any provision of
law that would render any provision hereof prohibited or unenforceable in any
respect.
 
10.9 Trading Limitations. In addition to being Confidential Information, the
results of the Development will be deemed material nonpublic information until
disclosed to the public by CVBT in a report to the Securities and Exchange
Commission (the “SEC”), or, if applicable and/or permissible and/or appropriate,
in a press release or published on CVBT’s web site in an event where a filing
with the SEC is not required or is discretionary. If CDCP is in possession of,
or otherwise has knowledge of, the results of the Development before such public
disclosure by CVBT, CDCP acknowledges and agreed that it may not trade in CVBT
securities. Further, CDCP agrees to obtain a similar acknowledgment agreement
from its partners.
 
10.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.
 
10.11 Entire Agreement. This Agreement, together with any agreements referenced
herein, constitute, on and as of the date hereof, the entire agreement of CVBT
and CDCP with respect to the subject matter hereof, and all prior or
contemporaneous understandings or agreements, whether written or oral, between
CVBT and CDCP with respect to such subject matter are hereby superseded in their
entirety.
 
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
 

        CARDIOVASCULAR BIOTHERAPEUTICS, INC.  
   
   
    By:   /s/ Daniel C. Montano  

--------------------------------------------------------------------------------

Daniel C. Montano
Its President and Chief Executive Officer
   

 

        CARDIO DERMA CLINICAL PARTNERS, LP  
   
   
    By:   /s/ PF-1, LLC  

--------------------------------------------------------------------------------

Its General Partner
   

 

  By: /s/ Philip Frey Jr.    

--------------------------------------------------------------------------------

Its Manager

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
DEFINITIONS
 
“Affiliate” of a person shall mean a Person that directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with such Person. “Control” (and, with correlative meanings, the terms
“controlled by” and “under common control with”) shall mean the possession of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting stock, by contract or
otherwise. In the case of a corporation, “control” shall mean, among other
things, the direct or indirect ownership of more than 50% of its outstanding
voting stock.
 
“Agreements” shall mean the Technology Agreement and the Development Agreement.
 
“Claim” shall mean any and all liabilities, damages, losses, settlements,
claims, actions, suits, penalties, fines, costs or expenses (including, without
limitation, reasonable attorneys’ fees).
 
“Confidential Information” shall mean the Wound Healing IP and all Program IP
developed by CVBT (and its Affiliates) and disclosed to CDCP or by CDCP to CVBT
pursuant to the Agreements.
 
“CVBT Indemnitee” shall mean CVBT, its successors and assigns, and the
directors, officers, employees, agents and counsel thereof.
 
“Development” shall mean the further development of the Program IP for the
purpose of advancing the FDA Process toward development of a wound healing drug
approved for commercialization by the FDA.
 
“Development Agreement” shall mean the Development Agreement dated as of June 3,
2008, between CVBT and CDCP, as amended, modified or supplemented from time to
time.
 
“FDA” shall mean the United States Food and Drug Administration or any successor
agency or authority, the approval of which is required to market biologic
products in the United States.
 
“FDA Process” shall mean the clinical trials and other activities necessary to
obtain FDA approval for commercialization.
 
“Force Majeure” shall mean any act of God, any accident explosion, fire, storm,
earthquake, flood, drought, peril of the sea, riot, embargo, war or foreign,
federal, state or municipal order of general application, seizure, requisition
or allocation, any failure or delay of transportation, shortage of or inability
to obtain supplies, equipment, fuel or labor or any other circumstance or event
beyond the reasonable control of the party relying upon such circumstance or
event.
 
 
1.1-1

--------------------------------------------------------------------------------

 
 
“Person” shall mean any individual, partnership, corporation, firm, association,
unincorporated organization, joint venture, trust or other entity.
 
“Program IP” shall mean the Wound Healing IP and any enhancements,
substitutions, or improvements to the Wound Healing IP, as well as any new data
or know-how associated therewith, that is discovered, developed or otherwise
acquired by CVBT pursuant to the Development Agreement.
 
“CDCP Indemnitee” shall mean CDCP, its successors and assigns, and the
directors, officers, employees, agents and counsel thereof.
 
“Technology Agreement” shall mean this Technology License Agreement dated as of
June 3, 2008, between CVBT and CDCP, as amended, modified or supplemented from
time to time.
 
“Wound Healing IP” shall be the intellectual property described in Schedule 2.1
to the Development Agreement which schedule is incorporated herein by this
reference.
 

 
1.1-2

--------------------------------------------------------------------------------

 
 
 